



COURT OF APPEAL FOR ONTARIO

CITATION: Bomberry v. Coseco Insurance Company,
    2015 ONCA 501

DATE: 20150703

DOCKET: C59727

Doherty, Lauwers and Huscroft JJ.A.

BETWEEN

Penny Bomberry

Plaintiff (Appellant)

and

Coseco
    Insurance Company

Defendant (Respondent)

Sean Oostdyk, for the plaintiff (appellant)

No one appearing for the defendant (respondent)

Heard: June 29, 2015

On appeal from the decision of Justice Carpenter-Gunn of
    the Superior Court of Justice, dated November 10, 2014.

APPEAL BOOK ENDORSEMENT

[1]

On consent appeal dismissed as abandoned.

[2]

No costs.


